



AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT


Dated as of July 28, 2020
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of July 28,
2020 among The Interpublic Group of Companies, Inc., a Delaware corporation (the
“Company”), the banks, financial institutions and other institutional lenders
parties to the Credit Agreement referred to below (collectively, the “Lenders”)
and Citibank, N.A., as administrative agent (the “Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
(1)    The Company, the Lenders and the Agent have entered into a 364-Day Credit
Agreement dated as of March 27, 2020 (the “Credit Agreement”). Capitalized terms
used in this Amendment and not otherwise defined in this Amendment shall have
the same meanings as specified in the Credit Agreement.
(2)    The Company, the Required Lenders and the Agent have agreed to amend the
Credit Agreement as hereinafter set forth.
AGREEMENTS:
SECTION 1.     Amendments to the Credit Agreement. Section 5.03 of the Credit
Agreement is, effective as of the date set forth above and subject to the
satisfaction of the conditions precedent set forth in Section 2, hereby amended
in full to read as follows:


SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will maintain, as of
the end of each fiscal quarter, a Leverage Ratio of not greater than 4.25 to
1.0.
SECTION 2.     Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, the Agent
shall have received (a) counterparts of this Amendment executed by the Company
and the Required Lenders and (b) for the account of each Lender who has
delivered a counterpart to this Amendment, an amendment fee paid by or on behalf
of the Company in an amount equal to 0.10% of the amount of the Revolving Credit
Commitment of such Lender.


SECTION 3.     Representations and Warranties of the Company. The Company
represents and warrants as follows:


(a)The representations and warranties contained in Section 4.01 of the Credit
Agreement are correct on and as of the effective date of this Amendment, as
though made on and as of such date.


(b)No event has occurred and is continuing that constitutes a Default.


(c)The execution, delivery and performance by the Company of this Amendment and
the Credit Agreement and each of the Notes, as amended hereby, are within the
Company’s corporate powers, have been duly authorized by all necessary corporate
action, and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation of the
Company or of any judgment, injunction, order, decree, material agreement or
other instrument binding upon the Company or result in the creation or
imposition of any Lien on any asset of the Company or any of its Consolidated
Subsidiaries.





--------------------------------------------------------------------------------





(d)No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of this
Amendment or the Credit Agreement and the Notes, as amended hereby.


(e)This Amendment has been duly executed and delivered by the Company. This
Amendment and each of the Credit Agreement and the Notes, as amended hereby, are
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
rights of creditors generally and subject to general principles of equity.


(f)There is no action, suit, investigation, litigation or proceeding pending
against, or to the knowledge of the Company, threatened against the Company or
any of its Consolidated Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a significant
probability of an adverse decision that purports to affect the legality,
validity or enforceability of this Amendment, the Credit Agreement or any Note
or the consummation of the transactions contemplated hereby.


SECTION 4.      Reference to and Effect on the Credit Agreement and the Notes.
(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.


(b)    The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, or constitute a
waiver of any provision of the Credit Agreement.
SECTION 5.      Costs and Expenses. The Company agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Agent) in accordance with the terms of Section 9.04 of the Credit Agreement.


SECTION 6.     Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by electronic medium
or facsimile shall be effective as delivery of a manually executed counterpart
of this Amendment. The words “execution,” “signed,” “signature,” and words of
like import in this Amendment shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, further, that, without limiting the
foregoing, upon the





--------------------------------------------------------------------------------





request of the Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.


SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to
conflicts of law provisions that might require the application of the laws of a
different jurisdiction.




            





































































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, effective as of the date
first above written.


THE INTERPUBLIC GROUP OF COMPANIES, INC., as Company
By: /s/ Alessandro Nisita    
Name: Alessandro Nisita
Title: SVP & Treasurer


CITIBANK, N.A., as Agent and as Lender
By: /s/ Michael Vondriska    
Name: Michael Vondriska
Title: Vice President


JPMORGAN CHASE BANK, N.A.
By: /s/ John Kowalczuk    
Name: John Kowalczuk
Title: Executive Director


BANK OF AMERICA, N.A.
By: /s/ Jana Baker    
Name: Jana Baker
Title: Senior Vice President


MORGAN STANLEY BANK, N.A.
By: /s/ Marisa Moss    
Name: Marisa Moss
Title: Authorized Signatory


BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH
By: /s/ Cara Younger    
Name: Cara Younger
Title: Executive Director


By: /s/ Miriam Trautmann     
Name: Miriam Trautmann
Title: Senior Vice President


BNP PARIBAS


By: /s/ Maria Mulic    
Name: Maria Mulic
Title: Managing Director





--------------------------------------------------------------------------------





By: /s/ Barbara Nash    
Name: Barbara Nash
Title: Managing Director


WELLS FARGO BANK, NATIONAL ASSOCIATION


By: /s/ Farzad Sanei    
Name: Farzad Sanei
Title: Vice President







